ORDER

PER CURIAM.
Leatha Padgett appeals the award of the Labor and Industrial Relations Commission denying her claim for permanent total disability against the Second Injury Fund. Pad-*142gett settled her claim against her employer, St. Regis Envelope Co. We have reviewed the briefs of the parties and the record on appeal and find that the award is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).